Name: Commission Implementing Regulation (EU) 2017/256 of 14 February 2017 amending Implementing Regulation (EU) 2016/1150 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the national support programmes in the wine sector
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  economic policy;  competition;  agricultural policy;  cooperation policy;  beverages and sugar
 Date Published: nan

 15.2.2017 EN Official Journal of the European Union L 38/37 COMMISSION IMPLEMENTING REGULATION (EU) 2017/256 of 14 February 2017 amending Implementing Regulation (EU) 2016/1150 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the national support programmes in the wine sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a), (c) and (e) of Article 54 thereof, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (2), and in particular point (a) of Article 62(2) thereof, Whereas: (1) Article 1(1) of Commission Implementing Regulation (EU) 2016/1150 (3) provides that the draft support programme referred to in Article 41(1) of Regulation (EU) No 1308/2013 has to refer to the five financial years 2014 to 2018. In order to ensure continuity between support programmes, a new five-year draft support programme for the financial years 2019 to 2023 should be established. Having regard to the fact that the current Multiannual Financial Framework provides for the financing of the Common Agricultural Policy until 2020, it is necessary to provide for a reservation on the availability of funds as of 2021. For the sake of consistency, it is necessary to set out models as regards the submission of national support programmes for the period 2019 to 2023. (2) In Articles 4(3) and 5(3) of Implementing Regulation (EU) 2016/1150, it is appropriate to replace the term beneficiary with the term applicant since these provisions refer to the application procedure. Furthermore, the latter term should be added in Article 30(1) and (2)(a) since these provisions concern, among others, administrative checks on applications for support. (3) Furthermore, it is appropriate to amend Annexes I to V to Implementing Regulation (EU) 2016/1150 to align the names of the measures to the wording used in the enacting terms of that Regulation and, on the promotion measure, to further detail the information requested to the Member States also for the programming period 2014 to 2018. (4) Implementing Regulation (EU) 2016/1150 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) 2016/1150 is amended as follows: (1) in Article 1, paragraph 1 is replaced by the following: 1. The draft support programme as referred to in Article 41(1) of Regulation (EU) No 1308/2013 shall refer to the following five year periods: (a) the financial years 2014 to 2018; (b) the financial years 2019 to 2023. 1a. Member States shall submit their draft support programme for the financial years 2019 to 2023 to the Commission by 1 March 2018. If the national envelopes provided for the financial year 2021 onwards are modified after that date, the Member States shall adapt the support programmes accordingly. Member States shall make their draft support programme for the financial years 2019 to 2023 available to the Commission by electronic means using the model set out in Annex Ia. Member States shall make the financial allocation of the draft support programme for the financial years 2019 to 2023 available to the Commission by electronic means using the model set out in Annex IIa.; (2) in Article 2, paragraph 2 is replaced by the following: 2. The changes referred to in paragraph 1 shall be indicated in the support programme that shall be submitted to the Commission using the model set out in Annex I or Annex Ia and shall comprise: (a) the reasons for the proposed changes; (b) an updated version of the financial table by using the model set out in Annex II or Annex IIa where the changes to the support programme entail a revision of the financial allocation.; (3) in Article 3, point (f) is replaced by the following: (f) a general financing table as set out in Annex II or Annex IIa to this Regulation;; (4) in Article 4, paragraph 3 is replaced by the following: 3. The applicants who intend to produce certificates on the financial statements to accompany their payment claims in accordance with Article 41 shall communicate their intention to the competent authority at the moment of the submission of their application.; (5) in Article 5, paragraph 3 is replaced by the following: 3. The applicants who intend to produce certificates on the financial statements to accompany their payment claims in accordance with Article 41 shall communicate their intention to the competent authority at the moment of the submission of their application.; (6) in Article 18(2), the first subparagraph is replaced by the following: Member States shall fix the amount of support and the amount of compensation for the collection costs referred to in Article 52(3) of Regulation (EU) No 1308/2013 within the limits provided for in paragraph 1 of this Article and on the basis of objective and non-discriminatory criteria. They shall indicate both amounts in the relevant points when using the models set out in Annexes I, Ia, III, IV and IVa to this Regulation.; (7) Article 19 is amended as follows: (a) paragraph 2 is replaced by the following: 2. At the same time as the report referred to in paragraph 1, Member States shall notify the Commission of the financial and technical data related to the implementation of the measures provided for in their support programme, using the model set out in Annex IV or Annex IVa. Those data shall for each financial year and in respect of each measure refer to the following: (a) for the financial years of the five-year period for which expenditure was already incurred: actual technical data and a statement of expenditure, which shall in no case overshoot the budgetary limit for the Member State as laid down in Annex VI to Regulation (EU) No 1308/2013; (b) for subsequent financial years until the end of the planned period of implementation of the support programme: foreseen technical data and forecast of expenditure, up to the budgetary limit for the Member State as laid down in Annex VI to Regulation (EU) No 1308/2013 and in coherence with the most recent version of the financial table submitted using the model set out in Annex II or Annex IIa to this Regulation in accordance with Article 2 of this Regulation. (b) paragraph 4 is replaced by the following: 4. By 1 March 2017, 1 March 2019, 1 March 2022 and 1 March 2024, Member States shall notify the Commission of an evaluation of the cost effectiveness and benefits of their support programme as well as an indication of how to increase its efficiency. Those evaluations shall be submitted using the model set out in Annex III, be accompanied by the financial and technical information in accordance with the model set out in Annex IV or Annex IVa and concern all the previous years of the relevant five-year period. In addition, the following items shall be inserted in the conclusions: (a) C1: Evaluation of the cost-effectiveness and benefits of the support programme; (b) C2: Ways to increase the efficiency of the support programme.; (8) in Article 20, paragraph 3 is replaced by the following: 3. Member States shall indicate whether State aid will be granted and the corresponding amount in the relevant points when using the models set out in Annexes I, Ia, III, IV, IVa and V.; (9) Article 30 is amended as follows: (a) in paragraph 1, the first subparagraph is replaced by the following: Administrative checks shall be carried out on all applications for support, payment claims or other declarations and requests of modification submitted by an applicant or a beneficiary or a third party, and shall cover all elements that can be checked and are appropriate to be checked by means of administrative checks. (b) in paragraph 2, point (a) is replaced by the following: (a) the eligibility of the applicant;; (10) Annexes I to V are replaced by the text set out in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 347, 20.12.2013, p. 549. (3) Commission Implementing Regulation (EU) 2016/1150 of 15 April 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the national support programmes in the wine sector (OJ L 190, 15.7.2016, p. 23). ANNEX ANNEX I National support programme 2014-2018 Financial years 2014-2018 Member State (1) : Date of notification (2) : Revision number: Reason: modification requested by the Commission/modification requested by the Member State (3) A. Description of the measures proposed as well as their quantified objectives (1) (a) Information in the Member States in accordance with point (a) of Article 45(1) of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vi) Application of standard scales of unit costs: yes/no  if yes: information on the method of calculation and annual adaptation: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (xii) State aid: yes/no, if yes: maximum rate and conditions: (b) Promotion in third countries in accordance with point (b) of Article 45(1) of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vi) Application of standard scales of unit costs: yes/no  if yes: information on the method of calculation and annual adaptation: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (xii) State aid: yes/no, if yes: maximum rate and conditions: (2) (a) Restructuring and conversion of vineyards in accordance with points (a), (b) and (d) of Article 46(3) of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vi) Application of standard scales of unit costs/contributions in kind: yes/no  if yes: information on the method of calculation and annual adaptation: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (b) Replanting of vineyards for health or phytosanitary reasons in accordance with point (c) of Article 46(3) of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vi) Application of standard scales of unit costs/contributions in kind: yes/no  if yes: information on the method of calculation and annual adaptation: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (3) Green harvesting in accordance with Article 47 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vi) Application of standard scales of unit costs/contributions in kind: yes/no  if yes: information on the method of calculation and annual adaptation: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (4) Mutual funds in accordance with Article 48 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (5) Harvest insurance in accordance with Article 49 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (xii) State aid: yes/no, if yes: maximum rate and conditions: (6) Investments in accordance with Article 50 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (xii) State aid: yes/no, if yes: maximum rate and conditions: (7) Innovation in the wine sector in accordance with Article 51 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (8) By-product distillation in accordance with Article 52 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed (including level of the support): (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: B. Results of consultations held: C. Overall strategy: D. Appraisal showing the expected technical, economic, environmental and social impact: E. Schedule for implementing the measures: F. General financing table given in the format of Annex II (revision number to be specified): G. Strategic objectives, indicators and quantified targets to be used for monitoring and evaluation: H. Steps taken to ensure that the programme is implemented appropriately and effectively: I. Designation of competent authorities and bodies responsible for implementing the programme: J. Internet site where the national legislation related to the support programme is publicly available: ANNEX Ia National support programme 2019-2023 Financial years 2019-2023 Member State (4) : Date of notification (5) : Revision number: Reason: modification requested by the Commission/modification requested by the Member State (6) A. Description of the measures proposed as well as their quantified objectives (1) (a) Information in the Member States in accordance with point (a) of Article 45(1) of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vi) Application of standard scales of unit costs: yes/no  if yes: information on the method of calculation and annual adaptation: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (xii) State aid: yes/no, if yes: maximum rate and conditions: (b) Promotion in third countries in accordance with point (b) of Article 45(1) of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vi) Application of standard scales of unit costs: yes/no  if yes: information on the method of calculation and annual adaptation: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (xii) State aid: yes/no, if yes: maximum rate and conditions: (2) (a) Restructuring and conversion of vineyards in accordance with points (a), (b) and (d) of Article 46(3) of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vi) Application of standard scales of unit costs/contributions in kind: yes/no  if yes: information on the method of calculation and annual adaptation: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (b) Replanting of vineyards for health or phytosanitary reasons in accordance with point (c) of Article 46(3) of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vi) Application of standard scales of unit costs/contributions in kind: yes/no  if yes: information on the method of calculation and annual adaptation: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (3) Green harvesting in accordance with Article 47 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vi) Application of standard scales of unit costs/contributions in kind: yes/no  if yes: information on the method of calculation and annual adaptation: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (4) Mutual funds in accordance with Article 48 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (5) Harvest insurance in accordance with Article 49 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (xii) State aid: yes/no, if yes: maximum rate and conditions: (6) Investments in accordance with Article 50 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (xii) State aid: yes/no, if yes: maximum rate and conditions: (7) Innovation in the wine sector in accordance with Article 51 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed: (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (vii) Priority criteria and respective weighting: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: (xi) Demarcation with other Union or national schemes and verification system implemented to avoid double funding: (8) By-product distillation in accordance with Article 52 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no  if yes: Description of the measures proposed (including level of the support): (i) Proposed strategy and quantified objectives: (ii) Beneficiaries: (iii) Application procedure: (iv) Eligibility criteria: (v) Eligible/non eligible costs: (viii) Selection procedure: (ix) Deadlines for the payments to beneficiaries: (x) Advances: yes/no, if yes: maximum rate and conditions: B. Results of consultations held: C. Overall strategy: D. Appraisal showing the expected technical, economic, environmental and social impact: E. Schedule for implementing the measures: F. General financing table given in the format of Annex II (revision number to be specified): G. Strategic objectives, indicators and quantified targets to be used for monitoring and evaluation: H. Steps taken to ensure that the programme is implemented appropriately and effectively: I. Designation of competent authorities and bodies responsible for implementing the programme: J. Internet site where the national legislation related to the support programme is publicly available: ANNEX II Financial allocation of the national support programme 2014-2018 (7) (in 1000 EUR) Member State (*1) : Date of notification (*2) : Date of previous notification: Number of this amended table: Reason: modification requested by the Commission/modification requested by the Member State (*3) Financial year Measures Regulation (EU) No 1308/2013 2014 2015 2016 2017 2018 Total (1) (2) (3) (4) (5) (6) (7) (8) (9) 1.a.  Information in the Member States Article 45(1)(a) Previous notification Amended amount 1.b.  Promotion in third countries Article 45(1)(b) Previous notification Amended amount 2.a.  Restructuring and conversion of vineyards Article 46(3)(a),(b),(d) Previous notification Amended amount 2.b.  Replanting of vineyards for health or phytosanitary reasons Article 46(3)(c) Previous notification Amended amount 3.  Green harvesting Article 47 Previous notification Amended amount 4.  Mutual funds Article 48 Previous notification Amended amount 5.  Harvest insurance Article 49 Previous notification Amended amount 6.  Investments Article 50 Previous notification Amended amount 7.  Innovation in the wine sector Article 51 Previous notification Amended amount 8.  By-product distillation Article 52 Previous notification Amended amount TOTAL Previous notification Amended amount ANNEX IIa Financial allocation of the national support programme 2019-2023 (8) (in 1000 EUR) Member State (*4) : Date of notification (*5) : Date of previous notification: Number of this amended table: Reason: modification requested by the Commission/modification requested by the Member State (*6) Financial year Measures Regulation (EU) No 1308/2013 2019 2020 2021 2022 2023 Total (1) (2) (3) (4) (5) (6) (7) (8) (9) 1.a.  Information in the Member States Article 45(1)(a) Previous notification Amended amount 1.b.  Promotion in third countries Article 45(1)(b) Previous notification Amended amount 2.a.  Restructuring and conversion of vineyards Article 46(3)(a),(b),(d) Previous notification Amended amount 2.b.  Replanting of vineyards for health or phytosanitary reasons Article 46(3)(c) Previous notification Amended amount 3.  Green harvesting Article 47 Previous notification Amended amount 4.  Mutual funds Article 48 Previous notification Amended amount 5.  Harvest insurance Article 49 Previous notification Amended amount 6.  Investments Article 50 Previous notification Amended amount 7.  Innovation in the wine sector Article 51 Previous notification Amended amount 8.  By-product distillation Article 52 Previous notification Amended amount TOTAL Previous notification Amended amount ANNEX III Reporting on the implementation of the national support programme Financial year: Date of notification: Revision number: Member State (9) : A. Global assessment: B. Conditions and results of the implementation of measures proposed (10) (1) (a) Information in the Member States in accordance with point (a) of Article 45(1) of Regulation (EU) No 1308/2013: Conditions of the implementation: Results (11) Realisation of the objectives set in the support programme: State aid: (b) Promotion in third countries in accordance with point (b) of Article 45(1) of Regulation (EU) No 1308/2013: Conditions of the implementation: Results (11) Volume of exports per destination in hl: Evolution of the part of MS wines on the foreign markets per target market: Volume of exports per destination in hl Value of exports per destination in EUR Realisation of the objectives set in the support programme: State aid: (2) (a) Restructuring and conversion of vineyards in accordance with points (a), (b) and (d) of Article 46(3) of Regulation (EU) No 1308/2013: Conditions of the implementation: Results: Realisation of the objectives set in the support programme: (b) Replanting of vineyards for health or phytosanitary reasons in accordance with point (c) of Article 46(3) of Regulation (EU) No 1308/2013: Conditions of the implementation: Results: Realisation of the objectives set in the support programme: (3) Green harvesting in accordance with Article 47 of Regulation (EU) No 1308/2013: Conditions of the implementation: Results, including evolution of stocks: Realisation of the objectives set in the support programme: (4) Mutual funds in accordance with Article 48 of Regulation (EU) No 1308/2013: Conditions of the implementation: Results: Realisation of the objectives set in the support programme: (5) Harvest insurance in accordance with Article 49 of Regulation (EU) No 1308/2013: Conditions of the implementation: Results: Number of hectares insured in the wine sector compared to other agricultural lands: Type of insurance financed: Expenditure by type of insurance: Number of beneficiaries by type of insurance: Realisation of the objectives set in the support programme: State aid: (6) Investments in accordance with Article 50 of Regulation (EU) No 1308/2013: Conditions of the implementation: Results: Realisation of the objectives set in the support programme: State aid: (7) Innovation in the wine sector in accordance with Article 51 of Regulation (EU) No 1308/2013: Conditions of the implementation: Results: Realisation of the objectives set in the support programme: (8) By-product distillation in accordance with Article 52 of Regulation (EU) No 1308/2013: Conditions of the implementation (including level of support): Results: Realisation of the objectives set in the support programme: C. Conclusions (and, if needed, envisaged modifications) ANNEX IV Technical data concerning the national support programme 2014-2018 (12) (financial amounts in 1000 EUR) Member State (*7) : Date of notification (*8) : Date of previous notification: Number of this amended table: Financial Year Measures Regulation (EU) No 1308/2013 2014 2015 2016 2017 2018 2014-2018 Execution/Forecast Execution/Forecast Execution/Forecast Execution/Forecast Execution/Forecast Total Execution + Forecast (1) (2) (3) (4) (5) 6) (7) (8) (9) 1.a.  Information in the Member States Article 45(1)(a) Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 1.b.  Promotion in third countries Article 45(1)(b) Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 2.  Restructuring and conversion of vineyards Article 46 Total Union expenditure Total expenditure of beneficiaries, where applicable Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total area covered (ha) Average Union contribution (EUR/ha) 2.a.  Replanting of vineyards for health or phytosanitary reasons Article 46(3)(c) Total Union expenditure Total expenditure of beneficiaries, where applicable Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total area covered (ha) Average Union contribution (EUR/ha) 3.  Green harvesting Article 47 Total Union expenditure Total expenditure of beneficiaries, where applicable Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operations Total area covered (ha) Average Union contribution (EUR/ha) 4.  Mutual funds Article 48 Total Union Expenditure Number of new Funds Average Union contribution per Fund 5.  Harvest insurance Article 49 Total Union Expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of financed insurance policies Average Union contribution per insurance policy Total amount of State aid 6.a.  Investments Article 50 Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 6.b.  Investments in convergence regions Article 50(4)(a) Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 6.c.  Investments in other than convergence regions Article 50(4)(b) Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 6.d.  Investments in outermost regions Article 50(4)(c) Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 6.e.  Investments in small Aegean Islands Article 50(4)(d) Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 7.  Innovation in the wine sector Article 51 Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation 8.  By-product distillation Article 52 Total Union expenditure Number of beneficiaries (distilleries) Average Union contribution per beneficiary Lees: Range of max support (EUR/%vol/hl) Marcs: Range of max support (EUR/%vol/Ton Hl of Lees distilled Ton of marcs distilled Mio hl alcohol obtained Average Union contribution/Hl alc. obtained ANNEX IVa Technical data concerning the national support programme 2019-2023 (13) (financial amounts in 1000 EUR) Member State (*9) : Date of notification (*10) : Date of previous notification: Number of this amended table: Financial Year Measures Regulation (EU) No 1308/2013 2019 2020 2021 2022 2023 2019-2023 Execution/Forecast Execution/Forecast Execution/Forecast Execution/Forecast Execution/Forecast Total Execution + Forecast (1) (2) (3) (4) (5) 6) (7) (8) (9) 1.a.  Information in the Member States Article 45(1)(a) Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 1.b.  Promotion in third countries Article 45(1)(b) Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 2.  Restructuring and conversion of vineyards Article 46 Total Union expenditure Total expenditure of beneficiaries, where applicable Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total area covered (ha) Average Union contribution (EUR/ha) 2.a.  Replanting of vineyards for health or phytosanitary reasons Article 46(3)(c) Total Union expenditure Total expenditure of beneficiaries, where applicable Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total area covered (ha) Average Union contribution (EUR/ha) 3.  Green harvesting Article 47 Total Union expenditure Total expenditure of beneficiaries, where applicable Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operations Total area covered (ha) Average Union contribution (EUR/ha) 4.  Mutual funds Article 48 Total Union Expenditure Number of new Funds Average Union contribution per Fund 5.  Harvest insurance Article 49 Total Union Expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of financed insurance policies Average Union contribution per insurance policy Total amount of State aid 6.a.  Investments Article 50 Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 6.b.  Investments in convergence regions Article 50(4)(a) Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 6.c.  Investments in other than convergence regions Article 50(4)(b) Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 6.d.  Investments in outermost regions Article 50(4)(c) Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 6.e.  Investments in small Aegean Islands Article 50(4)(d) Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation Total amount of State aid 7.  Innovation in the wine sector Article 51 Total Union expenditure Total expenditure of beneficiaries Number of beneficiaries Average Union contribution per beneficiary Number of operations Average Union contribution per operation 8.  By-product distillation Article 52 Total Union expenditure Number of beneficiaries (distilleries) Average Union contribution per beneficiary Lees: Range of max support (EUR/%vol/hl) Marcs: Range of max support (EUR/%vol/Ton Hl of Lees distilled Ton of marcs distilled Mio hl alcohol obtained Average Union contribution/Hl alc. obtained ANNEX V Notification on the promotion measure Financial year: 1. Information in the Member States Member State: Forecasts/execution (*11) Date of notification (*12) : Date of previous notification: Number of this amended table: Beneficiaries Eligible measure (Article 45(1)(a) of Regulation (EU) No 1308/2013) Description (*13) Targeted market Period Eligible expenditure (EUR) of which Union contribution (EUR) of which other public support if any (EUR) (1) (2) (3) (4) (5) (6) (7) (8) ¦ 2. Promotion in third countries Member State: Forecasts/execution (*14) Date of notification (*15) : Date of previous notification: Number of this amended table: Beneficiaries Eligible measure (Article 45(1)(b) of Regulation (EU) No 1308/2013) Description (*16) Targeted market Period Eligible expenditure (EUR) of which Union contribution (EUR) of which other public support if any (EUR) (1) (2) (3) (4) (5) (6) (7) (8) ¦ (1) Publications Office acronym to be used. (2) Notification deadline: 1 March and 30 June. (3) Strike through the element that is not applicable. (4) Publications Office acronym to be used. (5) Notification deadline: 1 March and 30 June. (6) Strike through the element that is not applicable. (7) The amounts also include the expenses of operations launched in the framework of the previous five-year programme 2009-2013 and for which payment is done in the third five-year programme 2014-2018. (*1) Publications Office acronym to be used. (*2) Notification deadline: 30 June. (*3) Strike through the element that is not applicable. (8) The amounts also include the expenses of operations launched in the framework of the previous five-year programme 2014-2018 and for which payment is done in the third five-year programme 2019-2023. (*4) Publications Office acronym to be used. (*5) Notification deadline: 30 June. (*6) Strike through the element that is not applicable. (9) Publications Office acronym to be used. (10) Only points concerning the measures which were introduced in the support programme must be filled in. (11) Appraisal of the technical, economic, environmental and social impact based on criteria and quantitative indicators defined for monitoring and evaluation in the notified programme. (12) Insert execution data for financial years already incurred and forecast data for the current financial year and those to come. (*7) Publications Office acronym to be used. (*8) Notification deadline: 1 March. (13) Insert execution data for financial years already incurred and forecast data for the current financial year and those to come. (*9) Publications Office acronym to be used. (*10) Notification deadline: 1 March. (*11) Strike through the element that is not applicable. (*12) Notification deadline: every 1 March. (*13) Including if the promotion measure is organised in cooperation with one or more other Member States. (*14) Strike through the element that is not applicable. (*15) Notification deadline: every 1 March. (*16) Including if the promotion measure is organised in cooperation with one or more other Member States.